Citation Nr: 0629730	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-36 649	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from June 1974 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

A hearing before the undersigned sitting at the VA Regional 
Office in North Little Rock, Arkansas (RO) was held in March 
2004.  A transcript of that hearing is of record.  In a 
decision and remand dated December 22, 2004, the Board 
granted the veteran's request to reopen this claim based on 
the submission of new and material evidence.  The Board then 
remanded the claim for VA compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000, and 
to obtain a VA examination and etiology opinion.  The case 
now returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran was diagnosed with a 
cervical spine disorder in June 2001.  He was diagnosed with 
cervical degenerative joint disease with radiculopathy in 
April 2002 and October 2002.  The veteran contends that the 
disease resulted from damage to his cervical spine caused by 
more than 200 parachute jumps during service.

The record shows that the veteran served nearly 20 years in 
the Air Force as a paratrooper.  He testified during the 
March 2004 hearing before the undersigned that he made 249 
parachute jumps during service.  Copies of his Individual 
Jump Records are of record.  The veteran's service medical 
records show that parachute jumps took a physical toll on the 
veteran's body, including dislocated shoulders, broken bones 
of the arm, leg, ankle and feet, and a sprained neck.  

Following the Board's December 22, 2004 decision and remand, 
the veteran was provided a VA examination.  Although the 
veteran's claims file was not initially provided to the VA 
physician for review, he examined the veteran and issued a 
favorable etiology opinion in January 2005.  The examiner was 
thereafter able to review the claims file and subsequently 
issued an addendum opinion in May 2005 that appears to be 
unfavorable.  

In the May 2005 amended opinion, the VA examiner concluded 
that the "medical record fails to reveal any evidence of 
previous complaints of neck problems."  
However, the veteran's service medical records include 
evidence of neck trauma and possible degenerative changes in 
the cervical spine.  A June 1980 service medical notation 
reflects that the veteran complained of neck pain after a 
parachute jump.  X-rays of the veteran's cervical spine were 
negative for pathology; he was diagnosed with a sprained neck 
and provided a cervical collar.  A July 1980 follow-up 
notation reflects that the veteran's neck appeared to be 
normal.  A March 1990 X-ray report reflects that X-rays of 
the veteran's cervical spine showed vertabrae C4-5 through T1 
were normal.  VA examinations dated in April 1994 and 
February 1999 noted no findings related to the cervical 
spine.  

Since it is not clear that the examiner reviewed the records 
cited above, the case is REMANDED for the following action:

1.	The claims folder should be returned to 
the examiner who conducted the January 
2005 examination.  He should review the 
claims file, including the service 
medical records, hearing testimony and 
other evidence cited above, and 
indicate in the examiner's report that 
such review was completed.  The 
examiner should issue an etiology 
opinion stating whether there is a 50 
percent probability or greater that any 
cervical spine disability is related to 
service.  A complete rationale for any 
opinion should be included. 

2.	Thereafter, VA should readjudicate the 
veteran's service connection claim.  
All applicable laws and regulations 
should be considered.  If any of the 
benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with 
a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

